Title: Richard Cranch to Abigail Adams, 17 August 1780
From: Cranch, Richard
To: Adams, Abigail



Dear Sister

Thursday Afternoon, Aug. 15th. i.e. 17 1780


The Alliance arriv’d yesterday after a Passage of about 36 Days. I went this Morning to see Mr. A. Lee (who came in her) but he was engag’d in Writing and could not be spoke with, his Nephew inform’d me that Mr. Adams and the Children were well, as were also Mr. Dana and Mr. Thaxter. Mr. Blodget bro’t a Letter from Mr. Adams for you. I sent it (just before Peter came) by Mr. Seth Spear, who promised to leave it at our House. I have spoke to Uncle Smith who will take care of any thing that may be on board for you.

There has been a great Mob in London headed by Lord Gordon: Marshall Law was proclaim’d, great numbers kill’d, and others hang’d without Judge or Jury, as ’tis said. Gordon is taken and put in the Tower. A Captain of a Vessell from Holland says that the Hopes of Amsterdam inform’d him that in their Opinion War was inevitable with England. The French knew nothing of Admiral Graves being come to America, and Mr. Lee was surprized when he heard of it. He brings no news of a second French Fleet from France. I propose to see Mr. Lee in the Morning when I shall receive your Letters if he has any; He dines out to Day so that I cannot see him soon enough to let you know to night.
The Interest on your Note is not yet due, I will return it to you. I have not seen Mr. Newell, he has been out of Town. Pardon haste and blunders from Yours affectionately,

R. Cranch

